Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 30, 2021, have been carefully considered.  Claims 9 and 11 have been canceled, and new claims 15-18 have been added.
Claims 1-8, 10, and 12-18 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on October 5, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claim 10 for the informality therein;
	b. The rejection of claims 11 and 12 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Augustine et al. (U. S. Patent Publication No. 2012/0201732); and
claims 1-8, 13, and 14 as being unpatentable over Augustine et al. (U. S. Patent Publication No. 2012/0201732).
	Applicants have amended claim 1 by incorporating therein the subject matter of now-canceled claim 9, which was indicated as containing allowable subject matter in the previous Office Action.

Suggested Claim Amendments
	The Examiner respectfully suggests that claims 5, 7, 15, and 17 be amended to recite "wherein the content" in line 2 of each of these claims.  See, for example, claims 2 and 12.

New Objections and Grounds of Rejection
	The following Objections and New Grounds of Rejection are being made in view of Applicants’ amendments to claims 6, 8, 13, 16, and 18.

Claim Objections
Claims 3, 6, 8, 13, 16, and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot refer to two sets of claims to differing features.  See MPEP § 608.01(n).  
Claims 3, 6, 8, 13, 16, and 18 are objected to for reciting limitations directed to the “method for decomposing urea of claim…” and “to satisfy the oxygen composition of claim 1”.  
The Examiner respectfully suggests that these claims be amended to recite “to satisfy an oxygen composition satisfying Equation 1”, to avoid recitation of references to more than one claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6, 8, 13, 16, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3, 6, 8, 13, 16, and 18 are rejected because claim 1, from which these claims indirectly depend, is now directed to a method for decomposing urea.  Because claims 3, 6, 8, 13, 16, and 18 recite limitations regarding sintering of the catalyst employed in the aforementioned method, it cannot be determined if said sintering is part of the claimed method for decomposing urea (e.g., sintering the catalyst in the reactor prior to injecting urea into the reactor). 
	To overcome this rejection, the Examiner respectfully suggests that lines 11 and 12 of claim 1 be amended to recite, for example, “wherein the catalyst has been sintered, and has an oxygen concentration satisfying Equation 1:
	[Equation 1]
0.8 ≤ (Oα + Oβ)/Ototal ≤ 0.87,…”.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 10, 12, 14, 15, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As stated in the previous Office Action, while Augustine et al. teach the selective reduction of NOx levels in an exhaust gas in the presence of the aforementioned catalyst, urea is present as a reducing agent (paragraphs [0073]-[0074], [0089]).  Augustine et al. do not teach or suggest the decomposition of said urea, as is now recited in claim 1.

Conclusion
Applicant's amendments (i.e., to claims 6, 8, 13, 16, and 18) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 7, 2022